972 F.2d 343
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES OF AMERICA, Plaintiff-Appellee,v.David F. MOSTELLER, Defendant-Appellant.
No. 92-6219.
United States Court of Appeals,Fourth Circuit.
Submitted:  April 21, 1992Decided:  August 7, 1992

David F. Mosteller, Appellant Pro Se.
N. George Metcalf, Assistant United States Attorney, Richmond, Virginia, for Appellee.
Before RUSSELL, PHILLIPS, and NIEMEYER, Circuit Judges.
PER CURIAM:

OPINION

1
David F. Mosteller appeals from the district court's order refusing relief under 28 U.S.C. § 2255 (1988).  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, although we grant leave to proceed in forma pauperis, we affirm on the reasoning of the district court.  United States v. Mosteller, Nos.  CR-88-81, CA-91-635 (E.D. Va.  Feb. 4, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED